Citation Nr: 1003384	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  00-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1977.  A Certificate of Military Service shows he was a 
member of the United States Navy until August 1979.  However, 
he was transferred to the temporary disability retired list 
in March 1977, and he never returned to active duty 
thereafter.  The Veteran subsequently died in January 1999, 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the above claim.  The 
appellant appealed and in June 2006, the Board denied that 
claim.  On appeal to the Court of Appeals for Veterans Claims 
(Court), however, a joint motion for remand was granted in 
June 2007.  Following the Board's remand for further 
evidentiary development in November 2007, the appeal is now 
again before the Board.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in January 
1999, and that at the time of death, he was not service 
connected for any disability.  

2.  The death certificate lists hypertensive cardiovascular 
disease as the immediate cause of the Veteran's death, with 
other significant conditions contributing to death noted as 
chronic alcoholism and a thyroid disorder.  

3.  While there are opinions from a VA examiner that indicate 
that the Veteran's hypertensive cardiovascular disease did 
not have its onset during active service, a private examiner 
has provided opinions that support such an etiology.

4.  The medical evidence is sufficient to establish that 
service-connected hypertensive cardiovascular disease 
contributed materially to cause the Veteran's death.  


CONCLUSION OF LAW

A disease of service origin caused the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for cause of the Veteran's death, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA) cannot be considered prejudicial to the 
appellant.  The Board will therefore proceed to a review of 
the claim on the merits.  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cardiovascular disease is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

To prevail on the issue of entitlement to service connection 
for the cause of the Veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The Veteran had no service-connected disabilities during his 
lifetime.  As noted above, his Certificate of Death shows the 
immediate cause of death as hypertensive cardiovascular 
disease.  Other significant conditions contributing to death 
were listed by the county medical examiner as chronic 
alcoholism and a thyroid disorder.  In his autopsy report, 
the county medical examiner diagnosed hypertensive 
cardiovascular disease, moderate to severe atherosclerosis of 
the aorta, fatty liver with acute alcoholic hepatitis, and 
rudimentary thyroid.  It was his opinion that the Veteran 
died as a result of an enlarged heart due to the long term 
effects of high blood pressure.  Chronic alcoholism was said 
to have contributed to this condition and may have been 
responsible for the seizure the Veteran had before becoming 
unresponsive.  The county medical examiner added that only 
rudimentary thyroid gland tissue was present.

The service treatment records include the following blood 
pressure readings:  In 1976, the readings were 120/88, 
120/80, 140/86, 130/80, 142/90, 114/80, 136/96, 118/88, 
140/80, 128/78, 128/84, 178/82, 118/72, 112/78, 122/98, 
122/88, 120/60, 120/62, 106/80, 120/82, 120/102, and 140/100.  
In 1977 (prior to service separation), his blood pressure 
readings were 110/80, 120/84, 144/90, 136/100, and 140/80.  A 
May 1976 physical examination was conducted that qualified 
the Veteran for diving.  No abnormalities were noted, and his 
blood pressure reading was 120/74.  To qualify for submarine 
duty, an October 1976 physical examination was conducted, and 
his blood pressure reading was 128/86.

The Veteran separated from service in March 1977, but 
continued to receive treatment and evaluation from the 
military until 1979.  In 1977 (after service separation), his 
blood pressure readings were 130/90, 118/86, 130/80, 126/70, 
and 128/80.  In 1979, his blood pressure reading was 124/80.

For classifying hypertension, the appellant cites The Merck 
Manual, 17th Edition, which defines hypertension as a 
systolic average greater than 140 mm Hg or a diastolic 
average greater than 90 mm Hg, with hypertension 
classification based upon the average of two or more readings 
taken at each of two or more visits after initial screening.  
Although the Veteran had some elevated blood pressure 
readings in service, no medical professional diagnosed 
hypertension during service, despite recording these 
findings.  The Board observes that VA's definition of 
hypertension is even more restrictive, requiring systolic 
readings predominantly 160 or higher or diastolic readings 
predominantly 90 or higher.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2009).  In any event, the above medical 
records include no competent diagnosis of hypertension during 
service, regardless of the employed classification method.

However, based on the blood pressure readings during service 
and the cause of the Veteran's death, a VA examiner reviewed 
the claims folder in March 2008 for the purpose of rendering 
an opinion as to whether it was at least as likely as not 
that the Veteran's hypertension and/or hypertensive 
cardiovascular disease had its onset during service.  The 
examiner acknowledged the elevated blood pressure readings 
obtained during service, but indicated that in each instance 
of elevated blood pressure, the Veteran was in extremis due 
to exacerbation of asthma and in each instance received an 
epinephrine injection within a few minutes of the blood 
pressure reading being taken.  The examiner further stated 
that there were no elevated blood pressure readings during 
active service or a year following service at a time when the 
Veteran was at his baseline state of health.  In this regard, 
the examiner noted readings at service physicals of 130/78 
(1974), 120/74 (1976), and 128/86 (1976).  He further noted 
that the Veteran specifically denied a history of high blood 
pressure at those examinations.  

After discharge, the March 2008 VA examiner noted that the 
Veteran was seen at Carswell Air Force Base, at which time no 
elevated blood pressure readings were obtained.  A progress 
note from February 1979 made no mention of hypertension and 
blood pressure was 124/80.  Similarly, at the Veteran's 
medical board in February 1977, there was no diagnosis of 
hypertension.  Private progress notes were also reviewed from 
September 1989 that noted a history of asthma since 1976, and 
hypertension, since 1984.  The examiner then more 
particularly indicated the results of his review of 
additional blood pressure readings during service, noting 
that when the Veteran was seen on September 25, 1976, he had 
a blood pressure of 136/96, but was complaining of an asthma 
attack and received epinephrine immediately after arrival; 
the Veteran was seen on October 18, 1976 for an asthma attack 
and blood pressure was 142/90 on arrival; blood pressure on 
October 22, 1976 was 120/88; the Veteran was seen on October 
29, 1976 for an asthma attack and his blood pressure on 
arrival was 140/100; the Veteran was seen on November 5, 1976 
for an asthma attack and blood pressure was 120/102 on his 
arrival; the Veteran was seen on December 1, 1976 for an 
asthma attack and his blood pressure on arrival was 122/98; 
the Veteran was seen on January 17, 1977 for an asthma attack 
and his blood pressure on arrival was 136/100; the Veteran 
was seen on January 23, 1977  with an asthma attack and his 
blood pressure was 144/90.

In summary, the March 2008 VA examiner concluded that the 
record clearly indicated that the only elevated blood 
pressure readings the Veteran had during service or within 
one year of service were related to acute exacerbations of 
asthma.  The examiner believed that the multiple blood 
pressure readings at his baseline state of health were all in 
the normal range.  Therefore, it was the examiner's opinion 
that the Veteran's hypertension was not as least as likely as 
not related to his period of active service or within his 
first post-service year, or related to any in-service disease 
or injury.

Dr. Kenneth Desser subsequently reviewed the relevant records 
from the Veteran's claims folder, which included the opinions 
of the March 2008 VA examiner.  Dr. Desser considered the 
same elevated in-service blood pressure readings that had 
been noted by the March 2008 VA examiner, but concluded that 
based on his background and experience, and two authoritative 
textbook sources for internal medicine, the blood pressures 
obtained for the Veteran were not in accord with the usual 
response to asthma but represented periodic elevation of the 
Veteran's blood pressure into the abnormal range, 
representing a pre-hypertensive state.  He further noted that 
the literature was replete with studies demonstrating that 
stress-induced elevation of the diastolic blood pressure into 
an abnormal range was a precursor to eventual fixed 
hypertension and its sequelae such as hypertensive 
cardiovascular disease.  Dr. Desser suggested that the March 
2008 VA examiner may have been unfamiliar with the entire 
concept of a pre-hypertensive state.  Accordingly, Dr. Desser 
concluded that the periodic elevation of the Veteran's blood 
pressure during his attacks of asthma represented a pre-
hypertensive state, which was the earliest stage of his 
hypertension.  The hypertension, in turn, resulted in 
hypertensive cardiovascular disease.  Earlier in his report, 
Dr. Desser summarized that the pre-hypertensive state was a 
precursor to the Veteran's sustained hypertension, which 
culminated in his death from hypertensive cardiovascular 
disease.  

In a supplemental report from January 2009, the March 2008 VA 
examiner again noted the Veteran's in-service blood pressure 
readings, noting his opinion that all of the Veteran's 
occasional elevated readings in service were associated with 
asthma exacerbations.  Furthermore, the examiner stated that 
in every event where an elevated reading was repeated, the 
repeat readings were all within the normal range (the Board 
notes, however, that several days after a reading of 142/90 
on October 19, 1976, there was a reading of 120/88 without a 
corresponding asthma attack).  The March 2008 VA examiner 
further maintained that pre-hypertension was not a medical 
diagnosis of hypertension.  Therefore, it continued to be the 
March 2008 examiner's opinion that hypertension and/or 
hypertensive cardiovascular disease did not have its onset 
during active service.  

In his supplemental report, dated in September 2009, Dr. 
Desser further explained that pre-hypertension was a 
designation chosen to identify individuals at high risk of 
developing hypertension, so that both patients and physicians 
were alerted to this list and encouraged to intervene and 
prevent or delay the disease from developing.  Dr. Desser 
also correctly noted that in the evidence offered by the 
March 2008 VA examiner that defined stage 1 hypertension, 
there were no modifiers concerning stress, asthma, or any 
other collateral condition in this definition.  Dr. Desser 
further noted that there were blood pressure determinations 
when the Veteran did not have episodes of asthma that 
indicated a pre-hypertensive state, and that significant 
elevations of the Veteran's blood pressure during the 
episodes of asthma, before the administration of medication, 
indicated hypertension.  Accordingly, Dr. Desser again 
concluded that the elevated blood pressure readings during 
service represented a pre-hypertensive state which was the 
earliest stage of hypertension, and that the hypertension, in 
turn, resulted in hypertensive cardiovascular disease that 
resulted in the Veteran's demise.  

The appellant contends that the Veteran's fatal hypertensive 
cardiovascular disease had its onset during active service.  

In this regard, the Board recognizes that it was clearly the 
opinion of the March 2008 VA examiner that the Veteran's 
elevated in-service blood pressure readings were not 
indicative of the onset of hypertension as they were "all" 
related to episodes of asthma attack.  Additional rationales 
for his opinion include the lack of an in-service diagnosis 
of hypertension, that pre-hypertensive date was not a 
diagnosis, and that post-service private treatment records 
identified the first diagnosis of hypertension as occurring 
in 1984.  

However, after a review of the relevant treatment records and 
two medical textbooks identified as authoritative resources 
in internal medicine (a fact that was not disputed by the 
March 2008 VA examiner), Dr. Desser concluded that it was 
more likely than not (actually to a degree of medical 
certainty) that the elevated blood pressure readings during 
service were the pre-hypertensive stage or precursor of the 
Veteran's subsequently fixed hypertension, which, in turn, 
led to the hypertensive cardiovascular disease that caused 
the Veteran's death.  In comparing the rationales provided by 
the two physicians, the Board is not persuaded that the VA 
examiner's opinion is any more persuasive than the opinion in 
favor of the claim.  In fact, the Board has carefully 
reviewed the Veteran's blood pressure readings, and is not 
convinced that "all" of the elevated readings during 
service were connected with acute exacerbations of the 
Veteran's asthma.  In addition, the VA examiner attacked Dr. 
Desser's opinion on the basis that pre-hypertensive state was 
not a diagnosis of hypertension, but Dr. Desser never said it 
was a diagnosis.  Instead, he clearly maintained that it was 
a precursor to the development of fixed hypertension at a 
later point in time.  The VA examiner's last argument 
concerning the onset of hypertension by way of medical 
history was more of an assessment of the Veteran's 
credibility than an additional argument against the in-
service readings being representative of later diagnosed 
hypertension.  

Thus, as the Board does not find that the opinion of the VA 
examiner is any more persuasive and probative than the 
opinion of Dr. Desser, the Board finds that the evidence is 
at least in equipoise on whether the Veteran's hypertension 
was related to his elevated blood pressure readings in 
service, and that a grant of service connection for 
hypertension is therefore warranted.  As the Veteran's death 
certificate indicates that the immediate cause of the 
Veteran's death was hypertensive cardiovascular disease, and 
Dr. Desser has also provided an uncontradicted opinion 
linking the Veteran's hypertension to the hypertensive 
cardiovascular disease that resulted in his demise, the Board 
finds that service connection for cause of the Veteran's 
death is also warranted.  


ORDER

Service connection for cause of the Veteran's death is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


